      3:20-cv-01291-TLW-PJG          Date Filed 04/02/20       Entry Number 3         Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

                                      COLUMBIA DIVISION

Mary Johnson,                                  )
                                               )                Case No. ___________
         Plaintiff,                            )
                                               )    PLAINTIFF’S ANSWERS TO LOCAL
vs.                                            )   CIVIL RULE 26.01 INTERROGATORIES
                                               )
Elesienna, LLC; Elemaster US, Inc.,            )
                                               )
         Defendant.                            )
                                               )

        Plaintiff, Mary Johnson, pursuant to Local Civil Rule 26.01, states as follows:

A)      State the full name, address and telephone number of all persons or legal entities who

        may have a subrogation interest in each claim and state the basis and extent of that

        interest.

        ANSWER:

        The Plaintiff is presently unaware of any person or legal entity who may have a

        subrogation interest in each claim.

B)      As to each claim, state whether it should be tried jury or nonjury and why.

        ANSWER:

        This is an action for damages incurred in violation of the Family and Medical Leave

        Act, 29 U.S.C. § 2615, and should be tried by jury as the Plaintiff is entitled to a trial

        by jury and has so elected same.

C)      State whether the party submitting these responses is a publicly-owned company and

        separately identify (1) any parent corporation and any publicly held corporation owning

        ten percent (10%) or more of the party’s stock; (2) each publicly-owned company of




                                                   1
     3:20-cv-01291-TLW-PJG            Date Filed 04/02/20        Entry Number 3          Page 2 of 3




       which it is a parent; and (3) each publicly owned company in which the party owns ten

       percent (10%) or more of the outstanding shares.

       ANSWER:

       The party submitting these responses is not a publicly owned company.

       Additionally, (1) the party submitting these responses is not a parent, subsidiary,

       partner, or affiliate of a publicly owned company, (2) no publicly owned company

       owns ten percent or more of the party submitting these responses, and (3) the party

       submitting these responses does not own ten percent or more of a publicly owned

       company.

D)     State the basis for asserting the claim in the division in which it was filed (or the basis of any

       challenge to the appropriateness of the division). See Local Civ. Rule 3.01 (D.S.C.).

       ANSWER:

       The Plaintiff resides in Lexington County, Defendant has substantial connections to

       and is doing business in Lexington County, and the operative events giving rise to

       this action and pleaded herein occurred in Lexington County, South Carolina.

       Lexington County, South Carolina falls within the Columbia Division pursuant to

       28 U.S.C. § 121(2).

E)     Is this action related in whole or in part to any other matter filed in this district, whether civil

       or criminal? If so, provide (1) a short caption and the full case number of the related action;

       (2) an explanation of how the matters are related; and (3) a statement of the status of the

       related action. Counsel should disclose any cases that may be related regardless of whether

       they are still pending. Whether cases are related such that they should be assigned to a single

       judge will be determined by the clerk of court based on a determination of whether the cases

       arise from the same or identical transactions, happenings, or events; involve the identical

       parties or property; or for any other reason would entail substantial duplication of labor if

       heard by different judges.

                                                    2
     3:20-cv-01291-TLW-PJG            Date Filed 04/02/20       Entry Number 3         Page 3 of 3




       ANSWER:

       No.

F)     [Defendants only.] If the defendant is improperly identified, give the proper identification

       and state whether counsel will accept service of an amended summons and pleading

       reflecting the correct identification.

       ANSWER:

       Not Applicable.

G)     [Defendants only.] If you contend that some other person or legal entity is, in whole or in

       part, liable to you or the party asserting a claim against you in this matter, identify such

       person or entity and describe the basis of their liability.

       ANSWER:

       Not applicable.

                                                Respectfully submitted,

                                                TURNER & CAUDELL, LLC



                                           By: s/Mary Allison Caudell
                                               Tyler R. Turner, Federal Bar No. 10847
                                               Mary Allison Caudell, Federal Bar No. 11837

                                                tturner@turnercaudell.com
                                                macaudell@turnercaudell.com

                                                914 Richland Street, Suite A-101
                                                Columbia, South Carolina 29201
                                                (803) 898-9708

                                                Attorneys for Plaintiff

April 2, 2020

Columbia, South Carolina




                                                   3
